 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL bargain collectively,upon request,with the Union as the exclusiverepresentative of all our employees in the bargaining unit described belowwith respect to rates of pay, wages,hours of employment,and other termsand conditions of employment,and, if an understanding is reached,embodysuch understanding in a signed agreement.AMERICAN OIL COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, orcovered byany other material.If employees have any question concerning this notice or compliance with itsprovisions,they may communicatedirectly withthe Board's Regional Office, 1040Boatmen's Bank Building,314 NorthBroadway,St.Louis,Missouri 63102, Tele-phone 622-4156.MorrisWeiss d/b/a Mook Weiss Meat Packing Company andTerry Weiss d/b/a Crown Meat CompanyandAmalgamatedMeat Cutters and Butcher Workmenof NorthAmerica, AFL-CIO, Local 515MorrisWeiss d/b/a Mook Weiss Meat Packing Company andTerry Weiss d/b/a Crown Meat CompanyandJames C. Prewitt.Cases 26-CA-2151, 26-RC- 420, wid 26-C-4-224.5.August 18,1966DECISION AND ORDEROn April 20, 1966, Trial Examiner Arthur E. Reyman issued hisDecision in the above-entitled proceeding, finding that the Respond-ents had engaged in and were engaging in certain unfair laborpractices and recommending that they cease and desist therefromand take certain affirmative action, as set forth in the attached TrialExaminer's Decision. He further found that the Respondents had notengaged in certain other -unfair labor practices alleged in the consoli-dated complaint and recommended dismissal of such allegations. Inaddition, the Trial Examiner sustained the challenge to the ballot ofSeymour Levinson, overruled the challenges to the ballots of QuintonSpruille, Freddie McFerren, and John Cole, Jr., and recommendedthat the latter ballots be opened and counted. Thereafter, theRespondent filed exceptions to the Trial Examiner's Decision and asupporting brief, and the General Counsel filed cross-exceptions anda brief in support thereof.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with these cases to a three-memberpanel [Chairman McCulloch and Members Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. The160 NLRB No. 43. MOOK WEISS MEAT PACKING COMPANY547rulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, cross-exceptions, briefs, and theentire record in this case, and hereby adopts the findings, conclu-sions, and recommendations of the Trial Examiner to the extent con-sistent herewith.1.Supervisory status of Seymour LevinsonAfter Morris Weiss assumed complete control of Mook Weiss Pack-ing Company and Crown Meat Company, he placed, on June 1, 1964,Seymour Levinson, his brother-in-law and former partner, on thepayroll as shipping clerk for Mook Weiss Packing Company. Levin-son's workday begins around 5 :30 in the morning. Upon arriving atthe plant he checks to see which orders from the previous day are tobe filled, oversees their makeup, and then places them on deliverytrucks. Throughout the day he follows the same procedure in fillingnew orders as they arrive. It should be noted that, insofar as thedelivery is concerned, Levinson ordinarily does not assign drivers toroutes, although he has, on infrequent occasions, changed their dailyroutes to expedite an order. During a large part of the remainder ofthe day, Levinson performs the same work as the other employees. Heis under the supervision of Morris Weiss, Terry Weiss, and the headbutcher.The Trial Examiner found that Levinson does not have the author-ity to hire, fire,l discipline, change work schedules,2 or recommendpromotions or transfers; and that he does not attend managementmeetings or participate in any way in the making of company policyas to personnel matters. The Trial Examiner's findings further reflectthat the duties performed by Levinson are routine and clerical whenhe is not working with the other employees and that the' persons1The General Counsel argues that because the Trial Examiner failed to refer in hisDecision to the testimony of Henry Pickens that he, Pickens,was discharged by Levinson,the Trial Examiner did not consider such testimony,and the Board should consider it now.We disagree with the General Counsel's premise. At the beginning of his discussion theTrial Examiner stated that he had reached his conclusion upon all the credited testi-mony Thus,contrary to the General Counsel's contention,we assume that the TrialExaminer considered Pickens' testimony and rejected it. However, even if we were toassume the contrary,the isolated instance cited by the General Counsel falls to establishthat Levinson possessed any general authority to discipline,especially in view of his testi-mony that he was merely acting on instructions from John W. Smith who, at that time,was next to Morris Weiss in authority. Thus, we are satisfied that the totality of evidencedoes not reflect that Levinson had the power to fire.' Several employees testified that Levinson granted them time off The evidence set forthin the Trial Examiner'sDecision indicates that permission for time off was granted in-frequently and in unusual circumstances, and usually depended on the volume of businessand the final decision of Terry Weiss. The fact that Levinson might have granted time offspasmodically does not by itself indicate supervisory statusLexington Chair Company,150 NLRB 1328, 1337 (1965) We agree with the Respondents that in view of the contextof the first sentence of the second paragraph on page 5502, the Trial Examiner inadver-tently substituted the word "the" for "no" before the words "absolute authority " 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDworking with him need' no special instructions in regard to theirduties. Notwithstanding such findings, the Trial Examiner concludedthat because of his family relationship to the Weisses, the absence ofTerry Weiss during the time orders are filled and daily business istransacted, and the fact that the other employees considered him asupervisor, Levinson is a supervisor within the meaning of Section2 (11) of the Act and the challenge to his ballot should be sustained.We do not agree. As Levinson does not possess any indicia ofsupervisory authority as defined in Section 2(11) of the Act, we findthat he is not a supervisor. The Trial Examiner's conclusion to thecontrary relies 3 on an inference that during the absence of TerryWeiss, Levinson was acting supervisor. We find that the Trial Exam-iner's inference is unwarranted. In this regard, the evidence shows,and the Trial Examiner found, that all the employees alleged to besupervised by Levinson perform standardized tasks with which theyare thoroughly familiar and which require little detailed supervision.It is clear that during the relevant period, Levinson was merely aconduit for relaying instructions to experienced employees perform-ing routine work, and, under such circumstances, the mere absence ofa supervisor would not be sufficient to clothe him with supervisoryfunctions.' Based on a full consideration of the functions and dutiesof Levinson, we conclude that he does not responsibly direct his fellowemployees within the statutory definition of supervisor.We shall,therefore, overrule the challenge to his ballot and direct that his bal-lot be opened and counted.6The Trial Examiner found certain conduct engaged in by Levin-son to be violative of Section 8(a) (1) because of his alleged super-visory status. However, as we have found Levinson is not a super-visor,a fortiori,his conduct did not violate Section 8(a) (1) of theAct. For this reason, we also do not adopt those portions of the TrialExaminer's Section 8 (a) (3) findings which rely on the activities ofLevinson.3The two other grounds mentioned by the Trial Examiner in support of his conclusionsare without meritWhile, as found by the Trial Examiner, the employees who worked inLevinson's division testified that they considered him to be their supervisor,such Judg-ment on their part is unwarranted for the reason discussed herein.As for his relation totheWeiss family, we fail to see how this is indicative of supervisory status since a non-supervisor cannot acquire supervisory status by reason of his relationship to the em-ployer.Moreover,in light ofInternational Metal Products,107 NLRB 65,67, erroneouslyrelied on by the Trial Examiner, there is no indication in the record that Levin,unenjoyed a special status with the Respondents because of his relationship which wouldwarrant his exclusionfrom the unit on the grounds of family relationship*Dow Jones ,& Company,142 NLRB 421, 427 (1963).5 It is also evident that Levinson's clerical duties are insufficient to clothe him with thestatus of a confidential or managerial employee.6In view of our finding that Levinson is not a supervisor, we find it unnecessary to con-sider Respondents' contention that the challenge to Levinson's ballot should be rejectedby virtue of an agreement of the parties to include Levinson in the voting unit MOOK WEISS MEAT PACKING COMPANY5492.The discriminatory dischargesThe Trial Examiner found, and we agree, that Respondents dis-charged employees Quinton Spruille, John Cole, Jr., Freddie McFer-ren, and James C. Prewitt in order to discourage union membershipand activity, in violation of Section 8(a) (3) and (1) of the Act.Respondents contend that the General Counsel has not provedRespondents' knowledge of the union activity of these employees.Unquestionably, knowledge by the Respondents of the dischargees'union activity is a prerequisite to a finding that the discharges weremade for that reason, and the General Counsel has the burden ofproving this knowledge beyond mere suspicion or surmise. Here, anexamination of the events surrounding the discharges and the rea-sons asserted therefor provide substantial evidence of Respondents'knowledge of the dischargees' union status.The Union's organizational effort began under the leadership ofSpruille in November 1964. At that time a number of employeesincluding Spruille,McFerren, and Cole met in a cafe operated bySpruille and signed authorization cards designating the Union astheir collective-bargaining representative. During the month of June1965, the campaign began to pick up speed. Two meetings were heldduring the first week of June-one at the home of Evelyn Smith andthe other at the home of Freddie McFerren. On June 9, Terry Weissquestioned Spruille about union activity at the plant. On the follow-ing day a representation petition was filed with the Board's RegionalOffice.During the second week of June, a union meeting was held inCole's home. On June 16, Spruille was discharged. During a discus-sion concerning the discharge of Spruille with James C. Prewitt thenext day, Terry Weiss told Prewitt that he knew "that he [Spruille]was the head of the Union and everything." On the same dayRespondent posted a.notice stating that thereafter a wage garnish-ment would subject the recipient to discharge. On June 24, FreddieMcFerren was discharged. By June 30, Cole had been discharged.'On July 17, Terry Weiss informed James Longino, that if he votedfor the Union and the Union won, he would be fired." On July 20,the'day before the-election, Terry Weiss informed the employees in aprepared speech that a union would cause them "nothing but troubleand worry." That night at a party thrown by Terry Weiss at the Club7 As noted by-,the Trial Examiner,the exact date of Cole's termination is lmpo,sible todetermine since Respondents took no official action to indicate the date of terminationHowever,since the eligibility list, prepared for the July 21 election and based on thepayroll as of June 30, did not include the name of Cole, we shall consider, as did theRespondents, that Cole was no longer considered to be employed by Respondents as ofJune 30, 19658Weiss repeated this threat to Longino at the Club Paradise the night before the election 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDParadise, Weiss informed Evelyn Smith that he knew who was in theUnion and who had signed authorization cards and singled outSpruille and Cole for criticism. That same evening, Weiss, while inter-rogating Prewitt, indicated to him that one of the employees hadinformed Weiss of Prewitt's union activities.9 Following the close ofhearing on October 28, both Prewitt, and Smith who had testifiedagainst the Respondent- were told not to engage in any conversations.Finally, on November 4, Prewitt was discharged.Here, as set forth above, three of the employees, Spruille, McFer-the fourth had testified- against the Respondents. There is no doubtthat Respondents were aware of the union activities of these employ-ees.Not only. do, we have sufficient circumstantial evidence such asunlawful interrogations to support this point,,we also have the state-ment of Terry Weiss to Evelyn Smith that he knew who belonged tothedefense of the Respondents to be without merit.In addition to the above defense,. Respondents also contend that eachof the above employees was discharged for cause and not because ofhis union activity. As discussed hereinafter, we find these allegedreasons asserted by the Respondents in defense of each discharge tobe a subterfuge and without merit.(a)Quinton Spruille:Respondents contend that Spruille was dis-charged because he threatened Terry Weiss with a gun. The TrialExaminer rejected Weiss' version of the events of June 16 and foundthat Spruille was discharged because of his union activity. We agree.Respondents now argue that the Trial Examiner should have creditedTerryWeiss and discredited Spruille with respect to the circum-stances surrounding the discharge. After a careful review of the evi-dence, we conclude that the Trial Examiner's credibility findings arenot contrary to a clear preponderance of all relevant evidence.- Theyare hereby. affirmed.(b)John ,Cole, Jr.:On May 20, 1965,. Cole was admitted to thehospital and underwent surgery on the following day. He remainedhospitalized until June 5. Upon, release that. day, he was instructedby, his physician not to work for it 30-day period. Cole appeared atthe plant and, attempted to vote at the July 21 election, but his bal-lot was challenged by the Board agent on the ground that his namewas not on the eligibility list submitted by the `Respondents basedon the payroll of June 30. At the hearing Respondents, while assert-ing that Cole had quit his employment with the Respondents by his9Weiss also indicated to employees Prewitt and Smith that the Union might cause theplant to close down and, if it did, he would kill "somebody "10Standal d Dry Wall Products,91 NLRB 544, enfd 188 F 2d 362 (C A 3) MOOK WEISS MEAT PACKING COMPANY551prolonged absence and by failing to advise the Respondents of his-intention to return, admitted that Cole was at no time given notice`that he was fired or that the Respondents considered that he had quit.These contentions by the Respondents lack support in the record.The evidence establishes that Cole kept the Respondents informedconcerning his condition and his intent to return to work and thatRespondents through such communications recognized Cole's con-tinuing sick leave status. Thus, on June 7, Cole telephoned Respond-ents' office to request the completion of certain records pertaining toinsurance coverage and was told by Mrs. Morris Weiss to return towork when he got better. On June 25, Morris Weiss called Cole andrepeated this message. On the following day Terry Weiss called Coleto see if he would pick up some meat for the Respondents on thenext day; however, Cole informed Terry Weiss that he could notwork at that time because of a blood clot in his arm. Despite thesecommunications, on or before June 30, -Cole's name was stricken fromthe payroll. In view 'of the fact that Respondents had indicated toCole only a few days before his discharge that he could resume -%j-ork.when he was feeling better, we find that Cole's illness was suddenlyseized upon by the Respondents as an excuse for his discharge.Accordingly, we conclude that, in striking Cole's name from the pay-roll on June 30, Respondents discharged Cole because of his unionactivity in violation of Section 8(a) (3) of the Act.Respondents argue that since Cole was able to do light work afterJuly 5, and did not notify the Respondents that he could return towork, no violation should be found. However, having discriminator-ily terminated Cole's employment status on June 30, in violation ofthe Act, it was incumbent upon the Respondent to offer him rein-statement.11 This the Respondents did not do. Thereafter, we furtherfind that Respondents by failing to offer Cole reinstatement to hisformer position from the time of discriminatory discharge on June 30until his death on February 4, 1966, had not remedied their unlaw-ful activity.12(c)Freddie McFerren and James C. Prewitt:Respondents con-tend that both McFerren and Prewitt were discharged, not because oftheir union activity, but because they violated the Respondents' ruleagainst wage garnishment. On June 17, Respondents posted a noticeu Acro Corporation,149 NLRB 1283,1311-18 (1964)12 Once it is demonstrated that the employee was illegally discharged.facts alleged as tothe employee'sactivity after the discharge are not grounds for reversal of that findingbut go only to the mitigation of the amount of backpay and the employer's duty to offerreinstatement Accordingly,we find it unnecessary at this stage of the proceeding to deter-mine whether Cole'sphysical condition was such as to render him unemployable andwhether his failure to mitigate his losses by not filing for unemployment coin pen ','I tionor attempting to secure other employment,amounted to a forfeiture,inwhole or in part,of his right to backpay for the period of misconduct That issue can be determined moreappropriately in the compliance stage of this proceeding 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDstating that thereafter any employee whose wages were garnishedwould be discharged. The reason given for the rule was that priorto this date a number of employees had had garnishments placedagainst their wages for debts previously reduced to judgment. On thesame day that the notice was posted a garnishment was levied againstthe wages of McFerren, but no action was taken against him at thattime. But on June 24, when his wages were garnished a second time,McFerren was discharged. On November 4, Prewitt, who only 8 daysearlier had testified against the Respondents, was also dischargedbecause his wages had been garnished.13Another employee, Eddie Randolph, had his wages garnishedafter the posting of the rule, but was not discharged. This disparityin treatment clearly supports a finding of discrimination. Respond-ents attempt to distinguish the two situations on the basis that Ran-dolph was retained because he had served the Respondents for 15years and was the father of a large family. This attempted distinc-tion would appear to constitute an admission by the Respondentsthat they had no firm and inflexible policy of discharging anemployee who was the subject of a garnishment, but that other fac-tors were also considered in deciding on discharge. Since Respond-ents did not explain what other factor they considered in discharg-ing McFerren and Prewitt, we find the Respondents' distinction tobe without merit.On the basis of the above, we find that Respondents utilized theirgarnishment rule as a pretext for the discriminatory discharges ofMcFerren and Prewitt.14 Therefore, we find, in agreement with theTrial Examiner, that Respondents discharged McFerren in violationof Section 8(a) (3) and (1) and that they discharged Prewitt in vio-lation of Section 8(a) (4), (3), and (1) of the Act.1511Prewitt contends that the garnishment was illegal and issued in error since it was fora debt incurred before he had been put under the"wage earner'splan"pursuant to theprovisions of the Federal Bankruptcy Act On November 9, following Prewitt's discharge,then it will be up to the employee to advise the Company and show that such garnish-ment was issued in error"As noted by the Trial Examiner,the record is barren of evidencethat Prewitt was offered an opportunity to show that the garnishment was issued in error14 In rejecting as pretext the reason asserted by the Respondents for the discharges ofMcFerren and Prewitt,beeause of the context in which the discharges occurred, we are notholding that the Respondents cannot discharge an employee under a garnishment rulevalidly promulgated and enforcedWhat we are saying is that the mere existence of a rulewhich in the abstract would be a valid ground for discharge is no defense-unless the ruleis adopted for a nondiscriminatory purpose and the discharge is predicated solely on thisground and not by a desire to discourage union activity.Here, the timing of the promulga-tion of the rule,during the union campaign and accompanied by other illegal activities,indicates that this rule was intended to provide a pretext for the discharges that followedand for stifling the Union's organizing campaign in violation of Section 8(a) (1) of the Act.1iWhile the Trial Examiner found that Respondents had discharged Prewitt in violationof the Act, he inadvertently failed to provide a remedy for such conduct We shall thereforeorder that Respondents make whole James C. Prewitt for any losses he incurred as aresult of Respondents' unfair labor practice in the same manner as that provided em-ployees Spruille and McFerren,as set forth in our Order herein MOOK WEISS MEAT PACKING COMPANY553As we have found that Quinton Spruille,Freddie McFerren, andJohn Cole, Jr., were discriminatorily discharged in violation of theAct, we shall overrule the challenges to their ballots and direct thattheir ballots be opened and counted.3.The Section 8 (a) (1) violationsThe evidence summarized herein establishes,and we find, thatRespondents violated Section 8 (a) (1) of the Act by threats,interro-gations, creating the impression of surveillance,and the promulga-tion,of'a garnishment rule.ORDERPursuant to Section 10(c) of the National Labor Relations Act,as amended,the National Labor Relations Board hereby orders thatthe Respondents,MorrisWeiss d/b/a Mook Weiss Meat PackingCompany and Terry Weiss d/b/a Crown Meat Company, theiragents, successors,and assigns,-shall :1.Cease and desist from :(a) Interrogating employees-concerning their union activities orsympathies or the union activities or sympathies of fellow employees.(b)Threatening their employees with bodily injury, plant closure,job loss, and other economic reprisals for assisting or selecting Amal-gamated Meat Cutters and Butcher Workmen of North America,AFL-CIO,Local 515,as their representative.(c)Creating the impression of surveillance of the union activi-ties of their employees.(d)Discriminatorily promulgating or enforcing-a garnishmentrule.(e)Discouragingmembership in or activity on behalf of theabove-named Union or any other labor organization by discrimina-torily discharging employees or in any other manner discriminatingagainst them in regard to hire, tenure,or terms or conditions, ofemployment.(f) In any other manner interfering with, restraining,or coercingemployees in the exercise of their rights under Section7 of the Act.2.Take the following affirmative action which the Board finds isnecessary to effectuate the policies of the Act :(a)Offer Quinton Spruille, Freddie McFerren, and James C.Prewitt full reinstatement to their former or 'substantially equivalentpositions,without prejudice to their seniority and other-rights andprivileges,and make them whole for any loss of earnings or otherbenefits they may have suffered by reason of the Respondents' dis-crimination against them.Backpay shall be computed in the mannerset forth in F. W.Woolworth Company,90 NLRB 289, and shall 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDinclude interest at the rate of 6 percent per annum, as set forth inIsisPlumbing d Heating Co.,138 NLRB 716.'(b)Make whole to the estate of John Cole, Jr., deceased, by pay-ment, together with 6 percent interest per annum thereon, for anyloss of pay suffered by him as a result of the discrimination againsthim.(c)Notify the above-named employees, if presently serving inthe Armed Forces of the United States, of their right to full rein-statement upon application, in accordance with the Selective ServiceAct and the Universal Military Training and Service Act, asamended, after discharge from the Armed Forces.(d)Preserve and, upon request, make available to the Board orits agents, for examination and copying, all payroll records, socialsecurity payment records, timecards, personnel records and reports,and all other records necessary to analyze the amount of the backpaydue under the terms of this Order.(e)Post at its plant in Memphis, Tennessee, copies of the attachednotice marked "Appendix." 16 Copies of said notice, to be furnishedby the Regional Director for Region 26, shall, after being duly signedby the Respondents' representatives, be posted by the Respondentsimmediately upon receipt thereof, and be maintained by them for60 consecutive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted. Reason-able steps shall be taken by the Respondents to insure that saidnotices are not altered, defaced, or covered by any other material.(f)Notify the Regional Director for Region 26, in writing, within10 days from the date of this Order, what steps have been takento comply herewith.IT IS FURTHER ORDERED that Case 26-RC-2420 be, and it hereby is,remanded to the Regional Director for Region 26 for. the purpose ofopening and counting the challenged ballots of Seymour Levinson,Quinton Spruille, Freddie McFerren, and John Cole, Jr. Accord-ingly, it is hereby directed that the Regional Director shall, pur-suant to the Board's Rules and Regulations, Series 8, as amended,within 10 days of the date of this direction, open and count,the bal-lots of the above-named employees, and thereafter prepare andcause to be served on the parties a revised tally of ballots. There-upon, the Regional Director is' directed to issue the appropriatecertification.10 In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "a Decision and Order" the words "aDecree of the United States Court of Appeals Enforcing an Order." MOOK WEISS MEAT PACKING COMPANYAPPENDIXNOTICE TO ALL EMPLOYEES555Pursuant to a Decision and Order of the National Labor RelationsBoard and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT discourage membership in Amalgamated MeatCutters and Butcher Workmen of North America, AFL-CIO,Local 515, or any other labor organization, by discriminatorilydischarging employees or in any other manner discriminatingagainst them in regard to hire, tenure, or terms or conditions ofemployment.-WE WILL NOT interrogate you concerning your union activityor sympathy or that of your fellow employees.WE WILL NOT inflict any physical or economic reprisals uponyou if you select said Union as the collective-bargainingrepresentative.WE WILL NOT engage in surveillance of your union or con-certed activities.-WE WILL NOT in any other manner interfere with, restrain,or coerce our employees in the exercise of their rights to self-organization, to form, join, or assist the above-named Union orany other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in otherconcerted activities for the purpose of collective bargaining orother mutual aid or protection, or to refrain from any and allsuch activities.WE WILL rescind our garnishment rule promulgated June 17,1965.WE WILL offer Quinton Spruille, Freddie McFerren, andJames C. Prewitt full reinstatement to their former or substan-tially equivalent positions, without prejudice to their seniority.,.or other rights and privileges, and make each of them whole forany loss of earnings he may have suffered by reason of the dis-crimination against him.WE WILL reimburse the estate of'John Cole, Jr.,' deceased, forany loss of earnings he may have suffered by reason of the dis-crimination against him.All our employees have the right to join or assist Amalgamated 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal 515, or any other union, to engage in other concerted activi-ties for mutual aid or protection, or to refrain from any or all suchunion or concerted activities.MORRIS WEISS D/I3/A MOODWEISSMEAT PACKING COMPANYAND TERRY "'_EISS D/B/A CROWN MEAT COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)NoTE.-We will notify Quinton Spruille, Freddie McFerren, andJames C. Prewitt, if presently serving in the Armed Forces of theUnited States of their right to full reinstatement upon applicationin accordance with the Selective Service Act and the UniversalMilitary` Training, and Service' Act, as amended, after dischargefrom the Armed Forces.'This notice, must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.If employees have any questions concerning this notice or com-pliance with its provisions, they may communicate directly with theBoard's Regional Office, 746 Federal Office Building, 167 NorthMain Street, Memphis, Tennessee 38108, Telephone 534-3161.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEAmalgamated Meat Cutters and Butcher Workmen of North America, AFL-CIO, Local 515, hereinafter sometimes called Local 515 or the Union, on July 20,1965,1 filed a charge and on September 2, an amended charge against the Respond-ent,MorrisWeiss, d/b/a Mock Weiss Meat Packing Company and Terry Weiss,d/b/a Crown Meat Company, hereinafter sometimes called the Company or theRespondent, the basis of the charge and amended charge being that the Respondentas an employer "has engaged in and is engaging in unfair labor practices" within themeaning of Section 8(a)(1), (3), and (4) of the National Labor Relations Act, asamended, 29 U.S C. Sec. 151,-et seq.,herein called the Act. Thereafter, on Septem-ber 10, the General Counsel of the National Labor Relations Board, on behalf ofthe Board, by the Regional Director for Region 26, pursuant to Section 10(b) of theAct and the Board's Rules and Regulations,Series 8, asamended, Section 102.15,issued a complaint and notice of hearing, the complaint alleging that the Respondent"did engage in, 'and is engaging in, unfair labor practices affecting commerce .within the meaning of Section 8(a) (1) and (3) of the Act.. Case 26-CA-2154. TheRespondent filed timely answer to the complaint, effectively denying that it had en-gaged in or was engaging in the unfair labor Practices as allegedOn October 6, the Board issued its Decision and Order in Case 26-RC-2420,inwhich it ordered "that a hearing be held on the issues raised by the challengeto the ballot of Seymour Levinson," and authorizing the Regional Director toconsolidate the case with 26-CA-2154 in the event a complaint issued thereinfor the purpose of hearing, ruling, and decision by the Trial Examiner to bedesignated by the Chief Trial Examiner." The Board further ordered that theTrial Examiner designated for the purposes of conducting a hearing "shall prepareand cause to be served upon the parties a report containing resolutions of the1Unless hereinafter necessarily specifically noted, the dates mentioned are for the year1965 MOOK WEISSMEAT PACKING COMPANY557credibility of witnesses, findings of fact, and recommendations to the Board asto the disposition of the challenged ballot of Seymour Levinson." On October 11,the Regional Director entered an order consolidating cases and notice of hearing. Ahearing was held before Trial Examiner Arthur Reyman at Memphis, Tennessee, onOctober 26, 27, and 28, the hearing being closed on October 28.On November 4, James C. Prewitt, an individual, filed a charge and onNovember 15 a first amended charge, against the Respondent, alleging that theRespondent "has engaged in and is engaging in unfair labor practices" within themeaning of Section 8(a)(1), (3), and (4) of the Act. On November 16, thethe Regional Director issued a complaint against the Respondent alleging that theRespondent "did engage in, and is engaging in unfair labor practices affectingcommerce" within the meaning of Section 8(a)(1), (3), and (4) of the Act. Onthe same day, counsel for the General Counsel made a motion to consolidate Cases26-CA-2154, 26-RC-2420, and 26-CA-2245 and that the hearing be reopenedfor the purpose of taking testimony in case 26-CA-2245. Upon the Respondent'sresponse to the motion of counsel for the General Counsel to consolidate the casesand reopen the hearing, I granted the motion, reopened the hearing, and tooktestimony on December 9. An answer to the complaint in Case 26-CA-2245,timely filed, effectively denies the commision of the unfair labor practices alleged.At the hearing each party was represented by counsel, afforded full opportunityto call and examine and cross-examine witnesses, to present evidence relevant tothe issues, to argue orally to the record, to file proposed findings of fact andconclusions, or both, and to submit briefs. A brief was submitted on behalf of theRespondent.From my observation of the witnesses, and upon the entire record of this case,Imake the following:FINDINGS OF FACT1.THE BUSINESSOF THE RESPONDENT COMPANYMorris Weiss, d/b/a Mock Weiss Meat Packing Company and Terry L. Weiss,d/b/a Crown Meat Packing Company is a sole proprietorship owned and operatedby Morris Weiss with a common business location in Memphis, Tennessee, whereit is engaged in the business of processing and the distribution of meat and relatedmeat products. The owner and operator of this sole proprietorship, the Respondentherein, formulates and administers a common labor policy affecting all his em-ployees.During the 12-month period immediately preceding the issuance of thecomplaints in Cases 26-CA-2154 and 26-CA-2245, the Respondent, in the courseand conduct of his business operations, received at his Memphis, Tennessee, plantproducts and materials valued in excess of $50,000 directly from points outsidethe State of Tennessee.The Respondent is now, and has been at all times material herein, an employerengaged in commerce within the meaning of Section 2(6) and (7) of the Act.H. THE LABOR ORGANIZATION INVOLVEDAmalgamated Meat Cutters and ButcherWorkmen of North America, AFL-CIO, Local 515, isnow, and has been at all times material herein,a labororganization within the meaning of Section2(5) of the Act.III.THE UNFAIRLABOR PRACTICESIn each of the two complaints wherein unfair labor practices on the part of theRespondent are alleged, the answers of the Respondent effectively deny contra-ventions of the Act.In Case 26-CA-2154, the complaint alleges,inter alia,that on or about July 17,1965, Terry Lynn Weiss, at the Respondent's business location, interrogated anemployee concerning the union sympathies and activities of another employee;and on or about July 20 at the same location, threatened an employee withdischarge if the Respondent's employees assisted or selected a union as theirrepresentative for the purposes of collective bargaining; on or about July 20, attheClub Paradise in Memphis, Tennessee, (a) interrogated Respondent's em-ployees concerning their union sympathies and desires; (b) threatened to inflictbodily injury on Respondent's employees if they assisted or selected the Unionas their representative for purposes of collective bargaining; (c) threatenedRespondent's employees with plant closure and other economic reprisals if the 558DECISIONS OF NATIONAL LABOR RELATIONS' BOARDemployees assisted or selected-theUnion as their representative for purposesof collective bargaining;and, (d)created''an impression of surveillance of an em-ployee's union activities by stating to the employee he knew that the employeewas in the Union. This complaint as amended alleges further that the Respondentby its supervisor and agent, Seymour Levinson, (a) on or about June 16 at theRespondent's plant in Memphis, threatened an employee with plant closure if theemployee joined, assisted, or selected the Union as a 'representative for purposesof collective bargaining; (b) 'on or about July 22, in his car, created an impres-sion of surveillance of the Respondent'semployees'union activities by statingto an employee that Respondent knew how each of the employees had votedin the union election held July 21; and (c) on a date between July 1 and 15,inhiscar engaged in the following acts and conducts- (1) interrogated anemployee concerning his union membership, activities, and desires; and (2)threatened an employee with plant closure if its employees selected the Unionas a representative for the purpose of collective bargaining. It further is allegedthat the Respondent on or about July 22 reduced the working hours of certainof its employees because they joined or assisted the Union, or engaged in otherunion or concerted activities for the purpose of collective bargaining and othermutual aid or protection; and on or about June 17, and at all times since,promulgated and enforced a rule concerning garnishments because its employeesjoined or assisted the Union or engaged in other union or concerted activitiesfor the purpose of collective bargaining or other mutual aid or protection; thatthe Respondent since on or about July 21 has harassed certain of its employeesbecause of their activities on behalf of the Union by assigning them to older andless efficient working equipment; and that the Respondent on June 17 dischargedemployee John Cole, Jr., on June 24 discharged employee Freddy McFerren, andon June 16 discharged employee Quinton Spruille and thereafter failed and re-fused, and continues to fail and refuse, to reinstate these employees in theiremployment because they joined or assisted the Union, or engaged in other unionor concerted activities for the purposes of collective bargaining or other mutualaid or protection.All of these acts are alleged to be unfair labor practices within the meaningof Section 8(a)(1) and (3) of the Act.The complaint in Case 26-CA-2245 alleges that Respondent, on or aboutNovember 4, discharged employee James C. Prewitt and thereafter failed andrefused, and continues to fail and refuse, to reinstate him because he joined orassisted the Union, or engaged in other union or concerted activities for the pur-poses of collective bargaining or other mutual aid or protection; and for the fur-ther reason that this employee gave testimony in a formal proceeding under theAct. The discharge of Prewitt is alleged to constitute an unfair labor practice wtihinthe meaning of Section 8(a) (1), (3), and (4) of the Act.In Case 26-RC-2420 the question of whether or not Seymour Levinson is orwas a supervisorisan issue.The challenges to the ballots of John Cole, Jr.,FreddieMcFerren, and Quinton Spruille have been ordered held in abeyancepending determination of the status of each of them in Case 26-CA-2154.2Union Organizing ActivitiesThe employees became interestedinunion organizationin'November 1964.A number of them assembled at a cafe operated by Quinton Spruille, and em-ployees Evelyn Smith, Acel King, Freddie McFerren, Robert Schaffer, and JohnCole, Jr.,signed individual union-authorization cards designatingLocal 515 as2Within his report on challenged ballots (page 3), the Regional Director states that:Prior to the agreement of the parties to stipulate for certification upon consent elec-tion, the parties stipulated, in a hearing on this matter, that Seymour Levinson is aproduction employee of Crown Meat CompanyIn his brief in these consolidated cases counsel for the Respondent states'At the representation hearing on July 1, 1965, the parties stipulated that Levinsonwasnota supervisor At the election on July 21, the Union challenged Levinson onthe ground that lie was a part-owner of the business The Regional Director's in-vestigation of the challenge indicated that there was no substance to this allegationHowever, the Regional Director took it upon himself to raise theissueof possiblesupervisory status irrespective of the fact that the parties' pre-election stipulation wasstill in effect and recommended a hearing on this "issue " MOOK WEISS MEAT PACKING COMPANY559their representative for the purposes of collective bargaining.Subsequent meetingswere held during the month of June.at the homesof Cole, EvelynSmith, andMcFerren, at which during some of these meetings Lacey Walker, Morris Walker,LeRoy Woods, and one or two other employees signed union authorization cards.At the meeting at the home of Evelyn Smith, Union Representative Powell waspresent. Subsequently, a group of employees met at Powell's office and handedhim the signed cards which had been in the custody of Spruille. Present at themeeting in Powell's office were employees James Prewitt, Lacey Walker, JohnCole, FreddieMcFerren, Acel King, Evelyn Smith, LeRoy Woods, and JamesLongino.On June 10, a petition was filed with the Regional Director. His report onchallenged ballots, dated August 24, 1965, stated in part:Based on a petition filed June 10, 1965, and pursuant to a Stipulation forCertificationUpon Consent Election executed by the parties and approvedby the Regional Director for the Twenty-sixth Region on July 2, 1965,an election by secret ballot was conducted July 21, 1965, among certainemployees [I. All production and maintenance employees including truck-drivers and the shipping clerk of Morris Weiss, d/b/a Mook Weiss MeatPacking Company and Terry L. Weiss, d/b/a Crown Meat Company exclud-ingofficeclericalemployees, salesmen,watchmen,guardsand super-visors as defined in the Act] of the Employer at Memphis, Tennessee. Theresults of the election as disclosed by the Tally of Ballots served upon theparties at the conclusion of the election were as follows:Approximate number of eligible voters--------------------------- 22Void ballots-------------------------------------------------0Votes cast for Petitioner---------------------------------------7Votes cast against participating labor organization-----------------8Ballot votes counted------------------------------------------15Challenged ballots--------------------------------------------7Ballot votes counted plus challenged ballots-----------------------Challenges are sufficient in number to affect the results of the election.22No objections to the conduct of the election or to the conduct affectingthe results of the election were filed by either of the parties.Pursuant to Section 102.69 of the Board's Rules and Regulations, Series 8.as amended, the undersigned has caused an investigation of the challengedballots to be made during which all parties were afforded full opportunityto submit evidence bearing on the issues .. .Thereafter, on October 6, the Board issued its Decision and Order in Case26-RC-2420.Supervisory Status of Seymour LevinsonTo expedite the resolution of other issues in the pending matters, it seemsconvenient to dispose of the question of whether Seymour Levinson was or is asupervisor within the meaning of Section 2(11) of the Act, and whether the ballotcast by him should be considered valid.Levinson was a partner with Morris Weiss in Crown Meat Company, locatedon North Main Street, Memphis, from the beginning of January until May 30,1963.MorrisWeiss during these times was the owner and operator of MookWeiss Packing Company. At this time Crown Meat Company was moved to 1357Kennedy Street, was dissolved, with Morris Weiss assuming the debts of CrownMeat,opening a plant on Kennedy Street where he continued and still continuesin business as Mook Weiss Packing Company and Crown Meat Company. Atthe time Crown Meat Company was deemed to be insolvent and when MorrisWeiss took over the operation of both companies on Kennedy Street, he affordedemployment to Levinson, the husband of his sister with (it is said) an informalunderstanding that Levinson would have a "job for life." Mrs. Seymour (Peggy)Levinson, sister, is now and then employed by Morris Weiss.Upon assumption of his duties with Moak Weiss Packing Company and CrownMeat Company at the Kennedy Street plant, Levinson was put on the payroll ona salary basis and worked as shipping clerk. Terry Weiss was the ostensiblehead of the Crown Meat Company. It appears that his duties were more inconnection with sales and promotion, rather than production.In substance,Levinson described his duties as being routine in nature.It appearsfrom his testimony that ordinarily he arrives to open the plant between 5:30 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDand 6 a.m. and that a butcher, a boner, and a truckdriver report at the sametime; that upon dressing for work he examines the order basket from customerspreviously taken by salesmen on the previous day, the orders then'being checkedby him, the boner, and the trucker to see which orders must be filled first; thathe oversees the making up of these orders by checking them to see that they havebeen properly assembled, wrapped, marked, and put on a delivery truck for deliv-ery to customers. After that, as other orders come in, he distributes them to theproper person to see that they are filled and made ready for delivery.As an example of orders taken during the course of the day, after the morningorders are filled and dispatched, Levinson cited the duties of Richard Glass, bonerand steak man. .Glass, a man with 17 years' experience as beef and butcher manwithWilson and Company and 3 years with Respondent, may, Levinson said;receive a notice through Levinson that an order has come in for 50 choice T-bonesteaks.Levinson, having made the written order, hands it to Richard Glass andthen:Wellwhile he is . . . getting that particular order, or that order, thatisa time element, that the customers says, I have got to have this in an hour.He goes ahead and does that particular order, but in the meantime theemployees who are coming into the work area in the next 45 minutes startcoming in, and they come over and they read the orders and they start fillingtheir jobs that they perform every single day, just normal routine. Theyknow everything there is in the plant.Ted Miller, the head butcher, has had from 15 to 20 years' experience. Levinsoniterated that the ordinary handling of orders in the morning and during thecourse of the day is purely routine.The plant of the Respondent, as nearly as I can determine from the record,isdivided into two separate parts. Moak Weiss Packing Company handles certainmeat products not handled by Crown Meat Packing Company. However, thereseems to be a clean line of distinction in the thinking of the employees asbetween the two. For example, Morris Weiss is plainly regarded as the man incharge of the Mock Weiss Packing Company side of the business as well asthat of Crown, and he is assisted in the direct supervision of Crown by Glass,thehead butcher, and Terry Weiss. The latter is frequently away from theplant on other business.The preponderence of credible testimony, as will be demonstrated below, andthe evidence show that Levinson has no authority to hire or fire employees oreffectively recommend in that respect; that he has never sought to exercise anysuch authority nor has it been given to him; that he has no authority to disciplineemployees or to change the work schedule of employees or change the route towhich trucks are regularly assigned except as the exigencies of a day's work mayrequire.He has nothing to do with recommendations for wage increases andoccasionally, in particular emergency,makes deliveries by truck to customersof the Respondent. There is slight evidence in the record that he had recom-mended wage increases or promotion or transfers, but none that he attendsmanagement meetings or participates in any way in the making of companypolicy in regard to personnel questions. The operations in which he participatesmostly are routine and repetitive and the persons working with him need nospecial instruction in regard to the duties to be performed by them. It clearlyappears that the duties performed by Levinson are routine and clerical in nature,except for the fact that, as he said, he spent a large percentage of his timeduring the day doing the same work as other employees working on the Crownside of the plant, and at infrequent or perhaps occasional times changed thedaily route of a driver.As noted, Levinson has not assigned drivers to routes; he customarily performsthe same work as other employees on the "Crown Meat side" and regards himselfas being under the supervision of Morris Weiss and Terry Weiss, as well as underthe supervision of the head butcher. In his words:[I] cut steaks, grind meat, run patties, box up steaks, wrap steaks, load themon the trucks myself, go in the freezer and pick up merchandise when thereisnobody available to get it, get up orders on my own, so that when thedrivers come back there won't be no hesitancy in waiting for them to get upan order when I can get it up myself. 'MOOK WEISS MEAT.PACKING COMPANY561Well, let me put, it this way:When I get an order up, if . there is' tenitems on an order and there are 20 orders up, it takes time,- of course, -togo and check up' ; each one of them and get them up. There could" be mer-. chandise in the freezer, there could -be meat that has to be ground, to fillthat order. There might have to be steaks to be cut to fill that order. Theremight be pieces of beef on that order that we don't have at the presenttime that we have to go to get, which,I have done. I don't know what youwould call a time element, because if we get an order for 20 items, it wouldtake 3 hours sometimes.Each of the employee witnesses who have been employed in the same divisionof the Company as Levinson testified that he or she considered Levinson to behis or her supervisor. Mainly, their testimony concerns his right to grant timeoff, and to assign and direct work in the particular area where the employeeworks.Spruille testified that TerryWeiss and Seymour Levinson directed and super-vised or instructed him in his work. He said, too, that.sometimesMr.Mook would come over, but not often." In effect he testified that the first thinghe did when he arrived at work in the morning was to look at the ordersto be filled and if he had any question concerning them, ask Levinson whichorder was to go first; that the ticket on which the salesman had entered the orderrequired that:Well, the next thing we do, is route up the tickets, route my tickets andthen have my truck loaded, most of the time, Mr. Levinson would call offwhatever was on these orders. Maybe he would say 5 pounds of ground beef,2 boxes 61 patties, and he would call each order. Most of the time, I havegot some boxes. I will put each order into an individual box then, I will putitup on the truck.He said that occasionally Levinson would instruct, him concerning a change inhis regular route. He continued:_After I loaded my truck, usually, at that time of the morning it wouldn'tbe no secretary on the other side of Mr. Mook's side, and Mr. Levinsonwould, as a rule, figure my tickets. What I mean by figure the tickets, hewould add up and get the total. After he would get the total, he would havethree parts to the ticket. He would tear off the pink copy andgiveme ayellow and a white copy to take out. I would bring the white copy back tothe Company and give the yellow copy to the customer.He said further that while delivering orders he occasionally called back to theoffice for instructions concerning whether he should call at some other placefor a pickup and either Levinson or Terry would tell him whereto go, if neces-sary.He then returned to the plant, collected his tickets, and took themover to the Mook Weiss side and check them with the secretary oreither the bookkeeper. They had two ladies that worked over there. Mrs.Ann Bryun and Mrs. Mildred Davis. I would check in with one of them.Iwould check my tickets and my money in and then I would come backand go through the same procedure again filling orders.He might then make a second delivery following the same procedure, and attimes would consult with Terry Weiss or Levinson concerning whether he shouldhave his mid-day meal then or "to takesomefood down to another restaurant."In regard to Levinson granting time off, the occasions mentioned by him seemedto have been in rather unusual circumstances. Spruille runs a cafe; he testifiedto an occasion when "a fellow got killed in there on a Saturday night and IcalledMr. Levinson up at home that Sunday and told him that I wanted to beoff thatMonday because I had to go to court." He testified concerning anotheroccasion some time during the Spring of this year when he had to transactsome business and at his request Levinson released him; and that another time,when he had made a previous request to be off on a Saturday on the occasionof the graduation of his daughter from college, that he was unable to gain releasefrom work. On another occasion he said that his son was injured in a wreck,that he requested Levinson for time off to interview his son's lawyer and that hewas refused on the grounds that he was needed at work. He said that he had257-551-67-vol.16037 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDprobably asked Levinson at other times for time offbut could notremember thetimesand the dates. Levinson testified that Spruille himself had never asked himfor time off,although his wife had called in to report thatSpruillewould beabsent oncertain days,including the ones mentioned immediatelyabove.In regardto the absencesof Evelyn Smith, it appears that eachtime she wasawayshe madeprevious arrangementswith the knowledgeand consentofMorrisWeiss, theseabsencesusually having to do with the care of her young daughter. Smith testi-fied that on several occasions when she wanted to take time off, Terry Weissinformed her that there was no work to do, or he would tell her to waita minutewhile he consulted with Mr. Levinsonas towhether or not work was available.Smith, who has worked on the "Crown Meat side" for approximately 2 years,ordinarilyisengagedin the making of hamburger patties on the basis of thenumber of patties called for by order tickets. Occasionally, in the past, she hashelped out but "I would say during the past two months I haven'tbeen goingover there on Mr. Monk's side,unlessMr. Seymour tells me to go over there,that I was before then. I would help the boys, you know, get it up, and Mr.Seymour would also tell me if Mr. Terry, too, would tell me to go on Mr.Mook's side and probably get a can of meat or something like that, or bologna."On the basis of both the testimony of Smith and Levinson, it appears that herdutieswere routine in nature, did not vary from day to day, and that suchinstructions as were given her by Levinson about time off indicate he had theabsolute authority to grant time off to her, but depended on the volume oforders to be filled and the final decision of Terry Weiss. In this connection,employee Prewitt testified that on some occasions, when Evelyn Smith called into report that she would be absent, Levinson would tell him that he "better get,on the patty machine." Prewitt was engaged in making ground beef, cutting upstew meat, and in doing that, he knew what to do by reason of knowing whatwas to be done to fill an order. "Well, I know I can do that so nobody has totellme to do that."In summary, Smith was acquainted with and performedher dutieswithoutspecial instructions, as did Spruille and Prewitt.It is clearand uncontradictedon the record that the route truckdrivers made regular deliveries and seldomvaried from their usual dailyroutinein the performance of their work. Levinsonhad some discretionin respectto the assignment of truckdrivers to various trucksor the several routes.I conclude and find that the record herein conclusively demonstrates that Sey-mour Levinson falls somewhat short of having regularly and customarily performedany of the functions which would denote him to be a supervisor,under generalprinciples as exemplified in the following cases:Cook Chocolate Company,137NLRB 1517, 1519-21;Dove Manufacturing Company,128 NLRB 778, 779;Ful-ton Bag & Cotton Mills,89 NLRB 943, 947. Cf.Elliot-Williams Co., Inc.,143NLRB 811;Bausch & Lomb, Incorporated,140 NLRB 1400;Sinko Manufacturingand Tool Company,149 NLRB 201;Interstate Smelting and Refining Co.,148NLBR 219;Lyon, Incorporated,145 NLRB 54.In so finding and concluding, I have not been bothered greatly by credibilityquestions, simply because the pattern of testimony generally falls into a situationnot callingfor the impeachment of any particular witness; there isno substan-tialcontradiction, or uncontrovertedmaterialfact.This does not mean thatI have accepted without qualification the testimony of each of the witnesses men-tioned herein. As stated inN.L.R.B. v. Universal Camera Corp.,179 F.2d 749,754, there "isno reasonfor refusing to accept everythinga witnesssays, be-cause you don't believe all of it; nothing is more common inallkinds ofjudicial proceedings to believe some and not all."The Regional Director, in his report on challenged ballots, stated: "Prior to theagreement of the parties to stipulate for certification upon consent election, the partiesstipulated, in a hearing on this matter, that Seymour Levinson is a productionemployee of Crown Meat Company." Counsel for the Respondentin hisbriefstates:"At the representation hearing on July 1, 1965, the parties stipulated that Levinsonwasnota supervisor." My finding in this respect I do not believeto be in conflictwith theissueas differently stated by the Regional Director and counsel.I shall notrecommend to the Board that the challenge to the ballot of SeymourLevinson beoverruled. I shall recommend that his ballot not be counted.The close family relationship of Levinson to the Weisses; the absence of TerryWeiss duringtimesof thefillingof ordersand generaltransactionsof daily business; MOOK WEISS MEAT PACKING COMPANY563the regardpaid to Levinsonin hisdaily duties by otheremployees,lead me to findthat he was at material times, a supervisor within the meaningof the Act. I concedethe question to be close.But the family relationship makes him excludable since hiscommunity of interest would lie with management.InternationalMetal ProductsCompany,107 NLRB 65, 67.The Case of John Cole, Jr.In Case 26-RC-2420, the ballot of John Cole, Jr., was challenged on the groundthat his name was not on the eligibility list. The position of the Union is that he,Freddie McFerren, and Quinton Spruille had, at the time of the election, been dis-charged due to their union activities prior to the election and were entitled to vote.Oppositely, the employer's position in that case is that these individuals were properlydischarged for cause and since they were not employed at the time of the election,they were not entitled to vote.Cole attended the union meetings above mentioned, appeared at the hearing inCase 26-RC-2420, and voted (under challenge) in the Board election conductedon July 21. Prior to that date, on May 20, he was admitted to hospital, and under.went surgery on the following day. He remained under hospital care until June 5.On his release on that day, he was instructed by his physician to do no work fora period of 30 days. On June 7, he called at his employer's office to request a com-pletion of certain records pertaining to insurance coverage. Morris Weiss telephonedCole at his home on the afternoon of June 25, inquired from Cole how he wasgetting along, to which Cole replied that he was doing fine; Weiss told him that hewas sorry that he was not in the office on June 5 and instructed Cole that the nexttime and, according to Cole, said "when I feel better to come around and see himafter that we hung up." Further,according to Cole, he received a telephone callfrom Terry Weiss on the following morning; Terry, Weiss asked him about somefresh ham, suggested that a car be sent around to see if Cole could get some freshham to box for the Company, to which Cole replied that,he was not able to complywith the request "because I had a blood clot in my arm here." According to Cole,that was the last occasion he had to speak to any` part of company management orcommunicate with the Company until July 16 when he asked his wife to call at thecompany office with certain insurance papers "to have filled out."On June 7, afterCole had called at the office of the Respondent, he was told by Mrs. Morris Weissthat when he got better to `come on back around;"itappears that on June 25,MorrisWeiss told him "when I feel better to come around and, see him." It wasafter that, on July 1, when Cole attended the representation hearing. It does notappear that he testified or in any way aligned himself with either party. When, later,on July 16, Cole's wife took some so-called insurance papers to the plant whichwere not filled out for various explainable reasons, Cole assumed this as ". . . thereason why I knowed [sic] I was automatically discharged or fired from theCompany.,,There is no question that during these times above mentioned Cole was a sickman. Emphasis is placed by the Respondent on the fact that Cole testified first thathe was no longer working for the Company because he was sick; that Cole replied,in answer to a question as to whether he had been discharged, that he was not dis-charged but later, during the course of his testimony, said that he had been fired.Then, on cross-examination, Cole again testified affirmatively that he was not work-ing at the time because he was sick.Morris Weiss testified to the effect that Cole had told him that he was not able towork, would not be able to return to work, that he had been told not to do lightwork 30 days after July 1, that Cole never indicated to Weiss his intention toreturn to work, that he ever was ready to work, or that he wanted to return towork. It is pointed out on behalf of the Respondent that Cole assumed that helearned that he was discharged on July 16 and asserted that he had not filed forunemployment compensation, and that he had not attempted to obtain other employ-ment and said that he was not going to try to get another job.It further is emphasized on behalf of Respondent that in view of the failure ofCole to offer to return to work, his failure to seek other employment, and hisimplied resolution not to seek another job, it is entirely possible that he voluntarilyretired sometime after his hospital confinement in May. The Respondent contends,and Iagree,that the record does not show exactly when Weiss considered Cole tohave voluntarily terminated his employment.The exact date is unimportant because 564DECISIONS OF' NATIONAL 'LABOR RELATIONS BOARDwhen the eligible list,of voters was prepared just prior to the July 21" election, thename of Cole was not included because at that time he was no longer considered to,be an employeeby the Company.-MorrisWeiss, called as a witness by counsel for the General Counsel underRule 43(b) of the Rules of Civil Procedure, equivocated in regard to whether ornot he had considered Cole to be an employee of the Company during the periodbeginning in May. Notwithstanding other evidence given by him, and the testimonyof Cole and others, Weiss testified, among other things, that Cole's prolongedabsence caused him to think that Cole had himself terminated his employment;that after about 2 or 3 months when Cole had not reported to him or calledor explained his absence, he assumed that Cole had quit; that he had never firedCole; that "at that time he wasn't working then because I hadn't heard from him.He hasn't been fired. He hasn't been given a notice that he is fired. He has nevercontacted me . . ."; and that during the time Cole was in the hospital, he did notattempt to communicate with him although Terry Weiss did call him one day and'wanted to know where some merchandise was, and what he had charged for it.I believe and find that Morris Weiss was well aware of the fact that Cole hadexpressed an interest in the Union, was in favor of the Union, and through his sonTerryWeiss and Levinson was fully aware of the union interest of each of theemployees after they had started their efforts to organize in November, particularlyabout the meetings among the employees held in June.The last day of hearing in these consolidated matters was held December 9, 1965.Subsequent thereto, proof was furnished to me of the death of John Cole, Jr., onFebruary 4, 1966.The Case of Quinton SpruilleQuinton Spruille described his duties as well as the duties of Levinson and otheremployees mostly employed on the Crown Meat side of the business. In respect ofLevinson's duties, he testified:... Well, now he tells everybody down there to do something, the whole 14or 15 of them, if he wanted something, he would tell them to do it, even thefellows that just work on Mr. Mook's side, if he wanted something out of thefreezer, or something over there, he would tell them what he wanted. Hewould tell everybody, you know, anybody there he wanted.He testified regarding the signing of union authorization cards, in January at hiscafe, the Lincoln Grill, when Cole, McFerren, King, Evelyn Smith, and RobertSchaffer were present, stating that after the employees then present had signedcards, and other employees had at later times signed cards, he turned them overto Union Representative Powell during the latter part of May. His testimony con-firmed the fact that, at the meeting with Powell, employees Prewitt, Lacey Walker,John Cole, Freddie McFerren, Acel King, Evelyn Smith, Leroy Woods, and JamesLongino were present. He testified that before these employees decided to file thecards with Powell (in connection with the meeting in May at Evelyn Smith's house),at a later meeting in Powell's office Powell explained the function of "how theUnion worked," and that subsequently the Union's petition for an election wasfiled. Spruille testified to several conversations he had, either with Terry Weiss orSeymour Levinson or both, the first of which he placed on June 9 at about 2:30p.m. On that day, he said, Weiss questioned him about what he had heard aboutsomebody trying to join the Union. He told Weiss he knew nothing about it. Hesaid he again engaged in a conversation, this time with Seymour Levinson onJune 16 at about 9:30 or 10 a.m. (on the day he was discharged) at this timetellingLevinson that he explained to the latter that there was no actual head ofthe Union, that the employees had gotten together, had a meeting, and decided theywanted to form a union; that Levinson asked him why the employees would wanta union and that after some further conversation Levinson told him that "we can'tstand no union," that he replied that the employees were not trying to hurt theCompany but that the Union probably would help the Company as well as the-employees. He said that at this time Levinson told him that another company wasgoing out of business on account of the Union and further that "if we get a unionin down here, we will have to go out of business.And if we get a Union.every small company around here is going to have to come up under theunion ..... He said that at this time he told Levinson he had signed a card butwould not name others of the employees who had done so.As to what exactly happened on June 16, the day Spruille was discharged, insummary, it is shown that on that morning Spruille filled orders as usual, assumed MOOK WEISS MEAT; PACKING ,COMPANY565he was to take his usual run but, was told by Terry Weiss through Seymour to gotoWest Memphis and thereafter call Seymour; that after conferring with, him hemade deliveries to two other customers of the Company. Upon the second delivery,he telephoned Terry_Weiss and was instructed to pick up some cattle. He said thatthe cattle, except for one cow, weighed around 400 pounds but that one particularanimal weighed 868 pounds; that he informed Terry Weiss that he could "make itwith those four little cows if you give me some' help on the big one"; that afterfurther conversation Terry Weiss sent Richard Glass to assist him in the handlingof the big cow, and that after some difficulty in unloading this animal Spruilleeither fainted or collapsed on the job and was instructed by Terry Weiss to see adoctor. Spruille was carried to a doctor's office at about 12:30 or 1 p.m. where hestayed, he said, until after 4 o'clock, after being treated for heat prostration andexhaustion.He then, he said, called Seymour Levinson on the telephone andinformed him that he was ready to return to the plant; that Levinson asked him towait, and three or four minutes later Terry Weiss answered the telephone, asked"what was the matter with him," was further asked whether he would be able toreport to work in the morning; he replied in the affirmative, and was told by TerryWeiss that he wanted Spruille to be there at around 3 or 4 o'clock on the follow-ing morning; that Weiss apparently changed his mind and told him to just come inat theusual timebut to come down and get his car. Further, according to Spruille,he walked from the doctor's office, met his wife at her place of employment wherethey took a taxicab to the Weiss plant where they observed Terry Weiss' car parked.At that time, Spruille said he handed his wife the key to their automobile, he thenwent to the Crown Meat side of the plant, opened the door, and went in to get aprepared lunch which he had left earlier in the day on a shelf there. After enteringthe plant he said he went into the office and stood by the clock, where TerryWeiss was sitting with employees Earl Morris and Theodore Miller; that TerryWeiss came up to him, after Spruille had informed him that he had come backfor his lunch, told him to get out of there, that he did not want anyone in thereafter closing time, and that he, Spruille, objected to the manner in which Weisswas "cussing me and going on like this." He said that Weiss then told Millerto hand him a pistol; that Weiss told him that he was going to call the policebecause"you are threatening my life"; that Weiss called the police department, andas Spruille was leaving through the same way he had entered the premises, Weisscalled him by name and told him that he was going to kill him. Spruille said heleft the place, walked back to where his car was, where his wife was waiting, whileWeiss was jumping up and down and telling him he had better run because he hadcalled the police. Then,according to Spruille,he started his car and had proceededabout a block when a police squad car stopped him, searched his car, questioned hiswife and told him that it had been reported that he was carrying a pistol. Thepolice officers searched him, his car, and the premises and found no pistol.There-upon,the police officers in the squad car called a lieutenant of police and,notwith-standing Spruille's protestations,jailed him on a charge of carrying a pistol. Sub-sequently,Spruille's case was called for trial,first on June 17 and then again onJune 25 and, on the later date, the charge against Spruille was dismissed. UnionAttorneySabella, at the hearing herein, explained as clearly as I can understandwhat actually occurred:Mr. Trial Examiner,when he [Spruille]was released on bond,they put anautomatic State charge on him, so that you had both a State charge.That isthe procedure here.A State charge placed on you,even before you appearbefore the magistrate the city judge,and they also have a city charge so thatwhenthe citycharge was dismissed,the State charge was automatic.It appears that the dispute was unilaterally disposed of by the Company by a sepa-ration notice to Spruille dated June 22.Each of the two police officers involved in this episode was called as a witnessby counsel for the General Counsel. The testimony of each one not only substan-tiated but supported the testimony of Spruille in connection with the episode justrelated.Officer Donald L. Valentine testified:We received a call to Mook Weiss Packing Company that a man was armedwith a pistol. On route there the description came out on the automobile thatthisman was supposed to have been driving[sic]. Just as we turned off Kan-sas on Olive, this automobile turned off of Kennedy on Olive,atwhich timewe got in pursuit of this car and stopped it within two blocks to where the 566DECISIONS OF NATIONAL LABOR RELATIONS BOARDoriginal thing was supposed to have happened.At thistime my partner and Igot out of the car and searched Spruille's car,at which time we found no pis-tol and we then,in turn,called the lieutenant.Officer Valentine testified that he searched the person of Spruille,did not search hiswife but asked her if they could look in her pocketbook, to which she assented,that no pistol was found, that he and his partner called for their lieutenant,returned to the plant, apprehended Spruille, and after the arrival of the lieutenanttalked to Terry Weiss and a lady who lived next door to the place who had achance to observe the condition of Weiss, and his conclusion was that Weiss hadbeen drinking-"As far as we could see he had been drinking heavily, but Iwouldn't say he was intoxicated." No pistol was discovered.PoliceOfficer James E. Ivy corroborated the testimony of Officer Valentine,except to say that from his observation of the actions of Terry Weiss, he could notsay whether or not Weiss had been drinking at the time. Ella Mae Presley, the ladyreferred to as the one living next door to the plant, said her kitchen was adjacent tothe lot where she overheard Terry Weiss and Spruille engaged in argument. Theessence of her testimony is as follows:Well, I was standing there, and they came out, talking. I don't know whathappened. I won't go back to the inside, because I don't know what happenedon the inside. They came out talking, and I was standing there washing dishes,and, then, directly, Mr. Terry came running back and said "you drew a gun onme." And, I went to the next window and looked and I saw him [Spruille]putting something shiney back in his pocket on the right hand side . . . Thecoloredman, what's his name? Spruille, whatever his name, and then, Mr.Terry ran back and said, "next time you pull a gun on me you better shoot,"and he called the police.She went on to say that she talked to the police, did not talk to Weiss between thetime she heard the argument and the time the police arrived; that "the gentlemanwith whom Mr. Terry Weiss was arguing put something in his pocket" that was"shiny" and that was about all she knew of this episode.Spruille testified on cross-examination that he owned a weapon which he describedas a nickel-plated revolver, but denied ever having carried the gun or that TerryWeiss had ever seen it.Counsel for the Respondent argues that the evidence shows that Spruille andWeiss engaged in an exchange of verbal abuse and that Spruille pulled a gun fromhis clothing. I agree that the evidence shows that Spruille and Weiss engaged in anexchange of verbal abuse; I do not agree that the weight of the testimony showsthat Spruille pulled a gun from his clothing and threatened Weiss with it. The testi-mony of Mrs. Presley, who overheard only a part of the argument and saw Spruilleput something "shiney" in his pocket which may have looked like a pistol, is notconclusive. If the facts were as stated by the law officers called to the scene, andtheir examination of the situation at the time, I conclude that there was a verbalargument between Weiss and Spruille, but I cannot possibly find, on the factsbefore me, that Spruille threatened Weiss with a weapon.I should assume, after Spruille's illness on the afternoon of this occurrence, thathe had a right to return to the premises to obtain his lunch and that Weiss adoptedextreme measures to evict him from the premises in early evening.The fact that Spruille was -a leader in the union organization effort(which Ithink was well known' to TerryWeiss, as well as everyone else in the plant) makesthe reason given for his discharge for "insubordination" on the unbelievable side.This is particularly apparent in view of what occurred at the meeting or party atthe Paradise Cafe on the eve of the election, described below.The version given by Terry Weiss as to his altercation with Spruillein essentialpart is to the effect that after Spruille had started his morning deliveries, and afterTerry had assisted Spruille in unloading some of the cows, he went in to checkweights to be sure that he had gotten what he had paid for, came back through thehallway and found Spruille lying on the floor; that he questioned Spruille as to hisdifficulty, ran and got one of his truckdrivers and told him to takeSpruille to seetheir Dr. Weiner at the compensation clinic. Terry Weiss said that about an hour oran hour and a half later he called the doctor's office and was told that the doctorhad not yet had a chanceto examine Spruille.TerryWeiss testified:So, it being Wednesday, we closed at a half a day, so, I just, you know, shutup, and we had the truckdrivers come back in and they checked out and I wasthere left alone with the inside man and the janitor who was finishing his work MOOK WEISS MEAT PACKING COMPANY567and the other beef boner and, so, I closed my doors about 3:30 or 4 o'clock,4:30 or around there and I was on the very far end of the building at theMook Weiss side and I was sitting in the back talking to Mr. Miller and Mr.Morris and the very direct office where I was in, is three offices back from therefrigerator door, or cooler door leading in to thesalesoffice. Then, out ofthe secretary's office, and, then, my father's office, in the back, which is sharedby the bookkeeper. We were in the very back of the office. Well, I hear theswinging door open. It is just a door with a glass pane in it that opens and Ilooked up like this, and I says, "Quinton, what are you doing here." And hesaid to me that he came to pick up his lunch, or eat his lunch, or get his lunchand I said, "Quinton, you know we are closed. You are not suppose to be heretoday." So, I got up out of my chair and I walked down the aisle, and we werestanding right around by the timeclock. So, I opened the door to go out intothe work area and Quinton walked out and he turned around and he says,"you no good white son-of-a-bitch." With that, I got mad, and I pushed him alittlebit in front of me and I ushered him all the way through the CrownMeat side and I pushed him out through the office and I went out to my doorout into the parking lot I was following him, behind him, and he turnedaround-I assume I was cussing at him and he was cussing back at me, andhe turned around and pulled something that looked like a gun out of hispocket and I ran back towards the office and I slammed the door and I calledthe police.Continuing his testimony, Terry Weiss said that after Spruille had pulled the shineylooking object out of his pocket which looked to him like a gun, and after he hadrun back into the office, he:called the police and I was kind of nervous and upset and I called myfather.And about 5 or 10 minutes later or a few minutes later, the policecame, and I saw, I was standing out on the lot, you know, right beside mydoor, and I saw the police car coming back-up Olive Street towards the frontentrance of our building. So, I walked around and I saw the two policemen.One was sitting in the back of the car with Quinton and the one came out totalk to me and he asked me what had happened and I told him.TerryWeiss explained that he misunderstood the date of the hearing on thecharges against Spruille because he was told the city court case was adjourned. Hesaid he did not appear before the grand jury because of a "mix-up in dates."The Case of Freddie McFerrenFreddieMcFerren,who started work for the Respondent in October 1963, wasdischarged from his employment on June 24,1965.He, together with the otheremployees mentioned above, signed a union authorization card at Spruille's cafe onabout January 5, after attending meetings held at his home and the home of EvelynSmith.Prior to the date of his discharge,a number of employees had garnishmentsplaced against their wages for debts previously reduced to judgment.On June 17,the Respondent posted a notice providing that thereafter a garnishment would sub-ject the recipient to discharge.Prior garnishments had been levied against the wagesof employees Ed Lee Randolph, James Spruille,Quinton Spruille,and Lacey Walker.On the morning of June 17, McFerren,having started work, was told byemployee Acel King that he had been"garnisheed"and later,at around 9 a.m.,was told by Mildred Davis, described as a company secretary,that he had beengarnisheed"but I might have been saved by the bell, because the Company hadjust put up the sign."He read the notice(sign)about 10 a.m. According to him,neitherMorrisWeiss,TerryWeiss, nor Levinson said anything to him about alevy against his wages.He testifiedthatshortly after he had signed a unionauthorization cardMrs. Ann Byrum,also described by him as a company secre-tary, told him immediately after Quinton Spruille was discharged,after asking himif he had heard the union talk that was going on, that"the boss was very shook upabout it."On June 24,at the time he was checking in, he said he was informed by Mrs.Byrum that she had received a second garnishment against his wages and that laterhe was handed his separation slip by Bob Shelton,a company salesman.He saidthat hehad no conversation relating to his discharge with Morris Weiss, TerryWeiss, or Levinson. 568DECISIONS OF NATIONAL LABOR RELATIONS BOARDMcFerren worked on the Mook Weiss side of the plant .3The fact that McFerren's wages were attached on June 17 and 24 standing alonemight by persuasive. However, in the circumstances of this case, I think the postingof the notice after the filing of the representation petition on June 10, pursuant toa stipulation for certification upon consent election, and the imminence of the elec-tion, together with the interrogation and other obvious display of company antag-onism to the Union, constitutes a reasonable ground upon which to base an infer-ence of acts of interference and coercion. The question may well be asked why ittook the Respondent so long to promulgate such a rule, in the light of the historyof garnishments prior to the union organization campaign. Further, as in the caseof James C. Prewitt, discussed immediately below, where his discharge was osten-sibly because his wages were attached, but where it clearly appears that he wasdischarged for having given testimony under the Act, together with the hostilityopenly displayed against Evelyn Smith and Prewitt, the discharge of McFerrendemonstrates discrimination by the Respondent against these union adherents.The Case of James C. PrewittAfter the close of the hearing in Cases 26-CA-2154 and 26-RC-2420 on Octo-ber 28, I, on motion made by the General Counsel on November 16, reopened thehearing and by appropriate order consolidated the two prior hearings with Case26-CA-2245. The latter case deals with the charge filed by Prewitt and the sub-sequent complaint in that case which, in short, alleges that Prewitt was discrimina-torily discharged because of his activities for and membership in the Union, andbecause he gave testimony under the Act .4Prewitt had testified on October 27 that he had worked on the Crown Meat sideof the Respondent as a truckdriver for approximately 5 years; that his dutiesincluded the filling of orders and making hamburger patties. He described the pro-cedures inconnection with the filling of the orders and the activities of SeymourLevinson and the ostensible authority of the latter, and, among other detail, thatTerry Weiss, during a discussion with Spruille concerning their argument and theclaim ofTerry Weiss that Quinton Spruille had pulleda gun on him,TerryWeisshad said that he knew "he was the head of the union and everything." He testifiedfurther to a speech made by Terry Weiss to the employees the day before theelection,after which Terry instructed him toget into somedecent clothes becausehe was giving a party that night; that Terry Weiss told the employees that theparty was supposed to start at 6 o'clock and he wanted everybody to be there;that he probably had met with Union Representative Powell and King, McFerren,and Longinobefore arriving late at the party; that while at the party Terry Weisscalled him aside andinquired "are you with me"; that he replied that he was withhim and that Weiss thensaid"you area damn liar...Acel King then told me(Terry Weiss] you done goneagainstmeon their side"; that he replied that Acelcould not havetold him that because he had not talked to Acel, and suggested theygo in and "getit straight with Acel right now." In regard to this party at the ClubParadise he testified further that Terry Weiss told him:He said,"I am goingto tell this,James."He said, "If this union causes my dadto close this plant, they have to close which he says he will close if the union3 Employee Eddie Randolph receiveda garnishmentof wages after the posting of therule, but was not discharged because, it was explained, he had served 15 years with theCompany and was the father of a large family4I permitted testimony to be given by Evelyn Smith, a witness at the prior hearing, tothe effect that on the day after the close of that hearing she was admonished by Mrs. Morris(Dorothy)Weiss, to "just punch out and don't have no conversation whatsoever. Just hitthe clock and leave," after she had punched the time-clock and bid Mrs. Byrum, an officeemployee, "good night." Smith testified further that MrsWeiss then approached her andtold her that she did not want her to say anything "from now on Just get on out. Justpunch the clock and get on out." Smith said further that at a time when Morris' wife wasin the officeand she had bid Mrs. Byrum good night :So,Mr. Mook came on out behind me So, I stopped, and he said, "didn't I tell younot to speak no more. Didn't I tell you just to hit the clock and leave " I said, "Well'I've got a right to speak to anyone that speaks me You heard what I said." I said,"well, I am stillgoing to speak."So, he pushed me so I asked him not to push meno more, and,then, he looked at me MOOK WEISS MEAT PACKING COMPANY569go [sic] through."He says, "So help me God I will kill somebody."He didn'tsay who.He didn't say who or nothing. He just said,"So help me God I willkill somebody."Among other matters referred to by Prewitt concerning his version of the sessionof October 27, he said that on the morning after the election Levinson asked himwhether he knew the result of the election,towhich he replied that he had notand told Levinson that he and Leroy Woods,another employee,had stayed aroundbut that everyone was leaving so they left, too, and that among other things Levin-son told him was "we have ways of finding out" how the ballots had been marked.Prewitt testified further that on a day or two after he had testified on October 27he called Morris Weiss' office to get a key for the truck he was driving, said "GoodMorning" and that Weiss turned to him,told him he did not want him speaking-all he wanted him to do was to work.On the morning of his discharge,November 4, Prewitt related:Iwent to work as usual November the 4th. That morning I filled the ordersthat I usually do, and, then,I taken my run out as I usually do. I came backin around,I would say around 11:30,something like that and Mr. Weiss, Mr.Morris Weiss, he told me to check in. Told me to get Mrs. Byron to check mein,which she did, and after I checked in, he said,"punch out."I punched out.He said,"you are fired."He said"you got a garnishment,"and I had on mycoveralls that I usually wear.He asked me did these belong to me or who.I told him I had my own clothes back there I usually wear.He told me togo back there and change.He followed me back there and stood over meuntil I changed clothes, and,then,he followed me to the front door andtoldme to get out and stay out, he didn't didn'twant me in his place of[business]on his premises any more . . . I come on out, and come on upto 81 Madison Building. Mr. Fink, Attorney Fink,he is the one that put meunder the wage earners plan, which I am under."Prewitt further related that Attorney Robert Fink called the Mutual CollectionCompany, collectors for John Gaston Hospital, in connection with a bill whichPrewitt owed them and on which apparently the wage attachment was based.According to Prewitt,afterAttorney Fink called Morris Weiss and told him torelease Prewitt's check,Prewitt said he heard Fink tell Weiss to take out $11.25for the Government "for being under the wage earner and give me the rest ofmy money, because he said Mr.Robert had told him that the garnishment wasissued in error." Prewitt was then called back to the company office, and, in thepresence of Union Representative Powell,received his paycheck,less the amountto be subtracted under the so-called wage earner'splan.5Prewitt seems to havetaken advantage of the wage earner'splan some time in the early part of themonth of January or February 1965. Prewitt, together with other employees,who had taken advantage of this plan,understood that a certain amount of wagesbeing currently earned were paid by the employer into the general fund of thecourt having jurisdiction,untilhisobligationwas satisfied by such installmentpayments.The original 1964 garnishment against Prewitt,before he took advantage of theprovision of the wage earner plan, was based on garnishment issued on Novem-ber 3,1965,and the garnishment was for the prior debt that still existed onMarch 17, 1965.In connection with the discharge of Prewitt because of the last garnishmentclaimed to have been levied against him,TerryWeiss testified:My father said that he had received a garnishment on James Prewitt and hedecided to let him go. I checked with my attorney,Mr. Stanley Fink, whohandled that garnishment to find out if it was a legal garnishment,becauseonce before we had received one on Mr.Prewitt which wasn't legal.He statedtome that it was a legal, valid garnishment,because it was a debt incurredafter he had been put under the wage earner plan, which is illegal to chargeanything after you have been put in this wage earner plan,so I called Mr.Fink and he told me it was a legal garnishment,that not to touch any of themoney, because the Federal court had the first levy on a man's salary so I did5It appears the "wage earner's plan" referred to throughout the testimony in this caseby the several witnesses who testified on the "plan"refers to 11 U.S C.A., ch. 13, sec. 101-10'30,Certain Provisions under the Federal Bankruptcy Act. 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat. I signed on the back of the garnishment "In wage earner plan" and Imailed it in. I also called the collection company, Mutual Collection Company,and I talked with the gentleman there, and he told me that it was a legalgarnishment, because it was a debt incurred after he had been put in thewage earner plan before.TerryWeiss testified further, in connection with the garnishment issued onMarch 17, 1965, that it came in on March 17, he called the attorney and the attor-ney told him it was an illegal garnishment issued through error and at that time"we didn't have any rule enforcing garnishments and we wrote on the back of thegarnishment in wage earner plan" andtheydismissed it.On or about November 9, according to the testimony of Terry Weiss, after hehad consulted with his attorney concerning the original June statement, notice, orsign concerning the discharge of any employee whose wages were attached afterjudgment, the rule was amended to read to the effect that "Anyone whatsoeverreceiving a garnishment will be discharged immediately unless that person canprove to the Company that the garnishment was issued in error." The notice actu-ally posted on November 9, according to an exhibit in evidence (General Counsel'sExhibit 13), read:If a garnishment is issued in error then it will be up to the employee to advisethe Company and show that such garnishment was issued in error.That notice was posted November 9; the garnishment against Prewitt was eitherissued or served on November 3 or 4. The record is barren of evidence thatPrewitt was given a chance to show that the attachment against his wages wasissued in error.Prewitt, before his activities for and on behalf of the Union became apparentto the Respondent,was a satisfactory employee insofar as the facts are reflectedby the record herein.I find discrimination in the discharge of JamesC. Prewittin that he was subse-quently discharged by reason of having given testimony under the Act.The Alleged Reduction of Working Hours of Certain EmployeesBecause ofTheir Union ActivitiesThe fact seems to be well established,concerning the operations of the Respond-ent, that employees within the claimed unit reported at more or less regular hoursduring each working day and,further, that after all orders had been filled and workcompleted,they left at different hours in early afternoon or late afternoon. Inother words,their duties and work ended when orders ran out and all orders werefilled.For example,beginning with the week ending June 5 and ending with theweek of August 21, the total business measured in pounds varied from a high of60,345 to a low of 51,920 pounds. The high of 69,368 [sic] was for the week endingJune 5 andthe low of 51,920 pounds was for the weekendingJuly 24. The figurefor the last week' ending August 21 was 52,742 pounds.Evelyn Smith said she had lost 8 hours a day, Acel King said his overtime hadbeen reduced by approximately 5 hours per week, and James Prewitt claimed adrastic reductionfrom 15 to 20 hours per week to 5 to 7 hours per week. Accord-ing tothe testimony of Prewitt, two employees, David Spencer and Ernie Vescovo,were, during the time of the hearing in October, receiving work which he claimedbelonged to him. It appears to me, from the testimony of the witnesses and fromthe statistical figures furnished at the hearing, that reducion in hours as claimedmay presumptively be considered the result of reduced business. This presumptionhas not, been overcome by the preponderance of evidence. I do not believe theGeneral Counsel has carried the burden of proof in respect of these particularallega-tions of violations of Section 8(a)(1) of the Act.The Speech of Terry Weiss on the Day Preceding the ElectionTerryWeiss was host at a party for Respondent's employees at the ParadiseClub on the day before the election. On the facts having to do with this occasion,he denied tellingEvelyn 'Smith there (as shehad testified) that he knew whowas in the Union and who had signed cards; he denied saying anything to Smithabout Quinton Spruille or John Cole or that he had told James Longino that if MOOK WEISS MEAT PACKING COMPANY571the Unioncamein Longino would not work there any more or would t,e fired.Referring to the speech made by Terry Weiss on the day preceding the election hetestified that he did not say to the employees "vote the Union out and no onewill be fired." He identified as the speech read by him to the employees the follow-ing, held "folded up in my hand and I referred back to it, when I stated-I wouldmemorize the first few words and state them and continue on until I finished thespeech":All of you folks know that we are having this Union election tomorrow at3 o'clock. From what I see and hear, we don't have a thing to worry aboutbut, since this election is so important to all of us, I wanted to set a fewthings straight and give you all the chance to ask any questions you may have.1.First off, let me say there is no truth in the rumor that anyone will befired if the Union loses. If I wasn't satisfied with you folks, you wouldn't behere now. I wouldn't wait for any election. I just hope you people see thatthis rumor is just a trick to scare you people into voting for the Union. Butthis is a trick that I don't think you'll fall for.2. I also want to say something about union cards. I don't care if everyperson here has signed one. As far as this election is concerned they don'tmean a thing. Tomorrow you will be handed an official ballot which you canmarkanywayyou please.When you get in to voting booth you are in abso-lute privacy and you make your decision in that booth. Whether you havesigneda card doesn't make a particle of difference.3.One final thing-we have a very little operation here. You people knowme and I know you. This is the last place in the world that a Union wouldwork out. If we had several hundred employees it would be different. But Ithink that we will all be better off withouta union.I don't believe a unionwould be anything but trouble and worry for all of us. Well, I've said enough.Tomorrow, I think you people will give the Union what it deserves, a goodbeating.What I would like to see is everyone of you voting "No." That waywe'll keep going with a clean slate. Now, if anybody has any questions, let'shave them. If I can't answer them Mr. DeHart can.Terry Weiss said that at the party at the Club Paradise on the eve of the elec-tion he made a number of statements to individuals. He denied that he had evertold Prewitt that he knew Spruille was the head of the Union or that he hadmade any such statements in thepresenceof Spruille; that in the presence ofPrewitt discussed Cole's being present at the representation hearing; that he hadheard anyone ever discussing Cole being at the earlier hearing herein at a timewhen Prewitt was present; that he had asked Prewitt whether he was for him orwhether Prewitt had told him Acel King had told him that Prewitt was for theUnion, or that he had told Prewitt that if the Union caused his father to close theplant he was going to kill somebody or that he had ever assigned less desirableequipment, trucks or any other equipment, to. any employee because that employeehas supported the Union-in short Terry Weiss denied any of the statements attrib-uted to him at the Paradise Club party.In connectionwith the speech of Terry Weiss and the party of, the followingevening atthe Paradise Club, counsel for the Respondent argues thatit is inter-estingto note that Weiss, in fact, delivered the speech on that certain occasionbut did not make the only statement witnesses who, as he says "remembered" whathe had said;-that the General Counsel's witnesses were more interested in theoutcome of the litigation than in presenting whatever facts were within their knowl-edge and that they lied to achieve the desired result. In my view, on the wholepreponderance of the evidence herein, the witnesses who testified remembered thevery important thing that dwelled in their memory. In my view, moreover, I wasimpressedby the fact that the important fact stated by Weiss in his speech wasthe dwelling in their minds of the promise made by him, as shown by his reportedspeech to them that the Respondent's would be the last place in the world that aunion couldwork in and if it had several. hundred employees it would be differentbut he (Weiss) thought that "we will all be better off without a union. I don'tbelieve aunionwould be anything but trouble and worry for all of us." In thewhole aura of circumstances,it seems tome that the employees could assumenothing more than that such a statement meant that a vote against the Company or 572DECISIONSOF NATIONALLABOR RELATIONS BOARDfor the Union would be adverse to the interests of everybody connected with theCompany, including each one of those who had theretofore, and with the knowl-edge of the Company, expressed their favor for union representation.Insofar as the party at the Club Paradise is concerned, I think it was ill-advisedon the part of the employer, the Respondent herein, to undertake to arrange sucha party. The record clearly shows a total of 15 persons attended the party at which12 fifths of liquor and 2 cases of beer were consumed in 31/2hours. According tothe testimony of Evelyn Smith, at the time she left the party, at least two peoplewere so drunk at that time ". . one was laying up against the wall and trying tomake it to the hall." There is testimony in the record that Terry Weiss was soinebriated he was lying across a chair and still talking. Counsel for the Respond-ent asserts that each of the General Counsel'switnesses in this area testified withgreat detail and clarity, each adding at least one flagrant violation of the Act.As I heard the case, and listened to the witnesses describe this convivial gather-ing, Icame to the conclusion that the party had been called by Terry Weiss onbehalf of the Respondent, that the employees who attended were there under orderor because they were curious, and that the facts as elicited from the testimony ofseveral of the witnesses who were there are indicative of an intent on the part oftheRespondent,throughTerryWeiss, to influence the vote or votes of thoseemployees eligible to vote in the election to be conducted on July 21.I have concluded that the credibility to be accorded to the testimony of TerryWeiss and Seymour Levinson is to be questioned in no small part.Nor am I satis-fied that Spruille was a completely honest witness.Weighing the one against theother,I am disposed to accept any conflict of testimony, as between these three,in favor of Spruille. Evelyn Smith was,I believe, honest and forthright in herrecollection of the events related by her.As to the other witnesses who appearedand testified,I have tried to fit the credible parts of their testimony into the patternof the case.As toSpruille,I find his discharge to be discriminatory because of his known unionadherence,arid the reason for his discharge based on pretext.The history of garnish-ment of wages of employees,and the rule and amended rule published,and as appliedtoMcFerren,was so blatant a move to rid him or others who had supported theUnion, not to deserve further discussion,except this;-it was no unusual matter,before the union activities of employees were known,to see the Respondent honor-ing wage attachments without expressed complaint to the employee involved.The case of Cole, now deceased,presents a more difficult problem. He became aunion adherent in November 1964, but was physically unable to work after May1965, apparently until sometime before his death in 1966.He presented himself tovote at the election,indicating an intention to return to his job when physically ableto do so. The election was conducted pursuant to a stipulation for certification uponconsent election;on that day his ballot was challenged(as were those of McFerrenand Spruille)on the ground that his name was not on the eligibility list. Does thefact that Cole impliedly indicated his intention to return to work by presenting him-self at the poll on July 21 overcome the position of the Respondent that he had vol-untarily retired or had himself terminated his employment prior to the July 21 elec-tion?I think it does, in the absence of any notice by the employer to Cole that hewas no longer an employee of the Company until his vote was challenged on the dayof the election.Miami RivetCompany,147 NLRB 470, 475, 483.Credibilityof WitnessesPursuant to the Decision and Order of the Board dated October 6, 1965,to resolvequestions of credibility I have indicated above that I consider Evelyn Smith to haverelated the facts according to her best recollection.I find no reason to question thetestimony of the police officers, Ivy and Valentine,nor do I find reason to commentadversely as to the testimony of Morris Weiss.As to the sharp conflict in the testimonyof TerryWeiss, Quinton Spruille, Sey-mour Levinson,and James Prewitt,I discreditTerryWeiss and Levinson on essen-tial points.The pattern of testimony of each of them,I believe to be consistent withmy findings herein,and this is intended to mean that the preponderance of believableproof, within the congeries of the case, goes against the testimony of Terry Weissand Levinson. MOOK WEISS MEAT PACKING COMPANY573Robert Schaffer, a credible witness, said that he had worked for the Respondent fora period of approximately 4 years; that he left the Company because he failed toappear for work; that he voted in the election and that prior thereto he had a con-versation with Seymour Levinson about 2 weeks before the election during a timewhen Levinson was driving him home one evening in a truck. He said that Levinsonasked him if he knew anything about the election coming up, that he answered "yes,"that Levinson asked him if he hadsigneda card and he told him that he had. Hewent on to relate that Levinson asked him or questioned him concerning the pay-ment of union dues and remarked. . the way we have been treated and all, youknow, about the meat and stuff, and said if the Union come in we would have toclose the doors up." On cross-examination he testified that he had signed a unionauthorization card but did not vote in the election-that he had been dischargedapproximately 2 weeks before that time.James Longino, whose testimony I credit, said he began work for the Companyabout June 20, 1965, and left its employ during the last week in July because he didnot have a chauffeur's license.He testified that he had a conversation with TerryWeiss on the day before the election, at the Club Paradise, at which time Weiss toldhim that if you voted "and the Union come in that they would not close the place,but I wouldn't work there any more." He said further that 3 or 4 days beforethe electionWeiss ". . . told me the same thing he told me at the Paradise, if Ivoted and the Union come in that I would be fired and I wouldn't be able to workthere any more." 6Concluding FindingsA. Case 26-RC-24201.As decided by the Board in its Decision and Order of October 6, 1965, theEmployer's exceptions to the Regional Director'sReport raise no material issues offact or law which would warrant reversal of the Regional Director's findings andrecommendations.2.On the preponderance of the evidence,Seymour Levinson is, and at all timesmaterial herein was, a supervisor or agent within the meaning of Section 2(11) and(13) of the Act. The challenge to his ballot therefore should be sustained.3.Quinton Spruille, alleged to have been discharged for insubordination, I find tohave been discharged because of his membership in and activities for and on behalfof the Union, and thereafter asserted by the Employer not be eligible to vote in theJuly 21 election. The challenge to his ballot should be overruled.4.Freddie McFerren's discharge I find to be based on pretext, as set forth above.The challenge to his ballot should be overruled, on a finding that he had been dis-criminatorily discharged prior to the date of the election, was an employee of theEmployer, and therefore was entitled to vote.5. John Cole, Jr., deceased, was absent from his usual employment on the day ofthe election by reason ofillness,restricted from return to work by his physician,voted against challenge,and was an employee of the Employer on July 21,neitherhaving resigned his employment nor having been discharged therefrom.The chal-lenge to his ballot should be overruled.In summary, therefore, I find the challenge to the ballot of Seymour Levinsonshould be sustained, and that the challenges to the ballots cast by Quinton Spruille,Freddie McFerren, and John Cole, Jr., should be overruled.B. Case26-CA-21541.Quinton Spruille and Freddie McFerren were terminated from their employ-ment on or about June 16 and June 24, respectively, and John Cole, Jr., was termi-nated from his employment on or about June 17, because they and each of them hadeCole had been caught at one time, in 1902, in attempting to steal a quantity of meatfrom book Weiss Packing Company. Spruille, it seems was charged as an accomplice Coleserved 2 years on a penal farm, and apparently Spruille was given a shorter term. TerryWeiss was sentenced at one time on a rape charge.I remarked upon but generally dis-regard these facts in my resolution of credibility questions. 574DECISIONS -OF NATIONAL LABOR RELATIONS BOARDjoined or assisted the Union,or engaged in other union or concerted activities forthe purposes of collective bargaining or other mutual aid or protection,in violationof Section 8(a)(1) and(3) of the Act.2.By interrogation and other acts of interference and coercion,all set forth above,the Respondent has violated the rights of its employees set forth in Section 7 of theAct.C. Case26-CA-22451.The Respondent, on or about November 4, 1965, discharged employee JamesC. Prewitt and thereafter has failed and refused to reinstate him because he joinedor assisted the Union and engaged in other union or concerted activities for the pur-poses of collective bargaining or other mutual aid or protection and for the furtherreason that the said Prewitt testified in a formal proceeding (Case 26-CA-2154) oftheAct, all constituting unfair labor practices under Section 8(a)(3), (4), and(1) of the Act.It therefore follows that I shall recommend the affirmance of the findings andrecommendations of the Regional Director in Case 26-RC-2420. I shall furtherrecommend that all of the allegations of the complaints in Cases 26-CA-2154 and22-CA-2245 be found proven, except that the Respondent reduced the workinghours of certain of its employees in retaliation for their union activities. In the twolast numbered cases, I findthatthe Respondent has engaged in, and is engaging in,unfair labor practices within the meaning of Section 8(a)(1), (3), and (4) ofthe Act.Upon the foregoing findings of fact, I make the following:CONCLUSIONS OF LAW1.MorrisWeiss d/b/a Mook Weiss Meat Packing Company and Terry Weissd/b/a Crown Meat Company, Respondent, is an employer and engaged in com-merce and activities affecting commerce within the meaning of Section 2(6) and (7)of the Act.2.Amalgamated Meat Cutters and Butcher Workmen of North America, AFL-CIO, Local 515, is a labor organization within themeaningof Section 2(5) of theAct.3. James C. Prewitt, an individual, is, and has been at all times material herein,an employee of the Respondent.4. By discriminating against employees, as found herein,to discourage member-ship in and activities on behalf of the above-named labor organization,the Respond-ent has engaged in and is engaging in unfair labor practices within the meaning ofSection 8(a) (3) of the Act.5.By discharging James C. Prewitt,the Respondent has engaged in and is engag-ing in unfair labor practices within the meaning of Section 8(a)(4) and (1) oftheAct.6.By interferingwith,restraining, and coercing employees in the exercise of therights guaranteed in Section 7 of the Act, the Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8 (a) (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.8.At all material times, and specifically on July 2, 1965, the payroll eligibilitydate, and September [July] 21, 1965, the date of the election, John Cole, Jr., was anemployee in the unit there involved,on sick leave status and eligible to vote. Onthese same dates Quinton Spruille and Freddie McFerren were employees of theCompany and were entitled to vote in the election. On the same dates Seymour Lev-inson was a supervisor within the meaning of Section 2(11) of the Act and as asupervisor was not entitled to vote in the election.The ballots cast by Cole,Spruille,and McFerren should be opened and counted and the ballot cast by Levinson shouldbe marked as void.THEREMEDYHaving found that the Respondent has engaged in certain unfair labor practices, Ishall recommend that it cease and desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.I shall also recommend that the Respondent offer reinstatement to Quinton Spruilleand Freddie McFerren to their former or substantially equivalent positions,without MAY ALUMINUM, INC.575prejudiceto theirseniority or other rights sand privileges,and make them whole forany loss of earningsor otherbenefitstheymay have suffered byreason of theRespondent's discrimination against them.I shall also recommend that the estate ofJohn Cole,Jr., deceased, shall be paid forany loss of earningsor other benefits fromthe timeof his abilityto returnto light work in Juneuntil hisdeath in February1966.Backpayin each caseshall be computedin the manner setforth in F.W. Wool-worth Company,90 NLRB 289, andshall include interestin theamount and man-ner set forth inIsis Plumbing&HeatingCo.,138 NLRB 716.[Recommended Order omitted from publication.!May Aluminum,Inc.andAluminum Workers InternationalUnion,AFL-CIO.Case 23-CA-2013.August 23, 1966DECISION AND ORDEROn May 13, 1966, Trial Examiner Rosanna A. Blake issued herDecision in the above-entitled proceeding, finding that Respondenthad engaged in certain unfair labor practices alleged in the com-plaint and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached Trial Exam-iner'sDecision. Respondent filed exceptions to the Trial Examiner'sDecision and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Jenkins and Zagoria].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the brief, and the entire recordin thiscase,and hereby adopts the Trial Examiner's findings, con-clusions, and recommendations.-[The Board adopted the Trial Examiner's Recommended Order.]TRIAL EXAMINER'S DECISION AND ORDERSTATEMENT OF THE CASEUpon chargesfiled on April2 and 9,May 14, andJune 22, 1965,by AluminumWorkers InternationalUnion, AFL-CIO, Local 201, theGeneral Counsel,actingthrough the Regional Director for Region23 issueda complainton May 20, 1965,and an amendment to the complaint on June 23,1965, in whichitwas alleged thatMay Aluminum, Inc., hadengagedin conduct which violatedSection 8(a) (1), (3),and (5) of the Act.In its answer and at the hearing,Respondent admitted certainallegations of the complaint,such as the commerce allegations,but denied havingcommitted any unfair labor practice.Pursuant to due notice,a hearing was held inWharton,Texas, on July 6, 7, 8, 9,13, and 14, 1965, before Trial ExaminerRosannaA. Blake. All parties were repre-sented,weregiven full opportunityto present evidence,to examine and to cross-examine witnesses,to argue orally,and to file briefs.'The parties waived oral160 NLRB No. 48.